Citation Nr: 0322987	
Decision Date: 09/06/03    Archive Date: 09/11/03	

DOCKET NO.  01-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an effective date prior to November 14, 
1998, for compensation under 38 U.S.C.A. § 1151 (2002) for 
bilateral visual loss due to optic atrophy.   

2.  Entitlement to an effective date prior to November 14, 
1998, for special monthly compensation.  



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the benefits sought on appeal.  The 
veteran, who had active service from December 1965 to 
December 1968 and from November 1971 to March 1973, appealed 
those decisions to the BVA, and the case was referred to the 
Board for appellate review.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  Further, recent precedent by the U.S. Court 
of Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.).  

Unfortunately, the record before the Board contains 
absolutely no reference to the VCAA or any indication that 
the veteran was notified of the provisions of the VCAA.  In 
this regard, the Statement of the Case and the Supplemental 
Statement of the Case provided to the veteran in connection 
with his appeal contain no reference to the VCAA or to 
38 C.F.R. § 3.159, the regulation promulgated by the VA to 
enact the VCAA.  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 38 
U.S.C.A. § 5103.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided a claimant one year to submit evidence.  
Therefore, at this point in time, the Board cannot provide 
notice to the appellant of the provisions of the VCAA.  

The Board also notes that in the veteran's Substantive Appeal 
he requested a BVA hearing at the RO.  A VA Form 119 (Report 
of Contact) subsequently received from the veteran's former 
representative indicated that the veteran desired to cancel 
his BVA hearing scheduled for him and that the representative 
was going to provide a written statement of the veteran's 
request to withdraw his BVA hearing.  However, the record 
before the Board does not contain any written statement from 
the veteran requesting a cancellation or withdrawal of his 
hearing request.  Clarification of this matter is therefore 
desirable.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED to the 
RO for the following actions:  

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim under the VCAA.  In 
doing so, the RO should ensure that all 
notification and assistance requirements 
of the VCAA are satisfied.  

2.  The RO should contact the veteran and 
inquire as to whether he desires a 
hearing before the BVA, and if so, 
whether he desires a hearing in 
Washington, D.C., at the RO or via Video 
Conference.  

3.  When the development requested has 
been completed, as indicated above, the 
RO should review the veteran's claim in 
light of the VCAA and on the basis of any 
additional evidence.  If the benefits 
sought are not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case that includes laws 
and regulations pertaining to the VCAA.  
The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




